Opinion filed March 3,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00254-CV
                                                    __________
 
               IN THE
MATTER OF THE JEAN WAKEFIELD DEAN 
           MARITAL TRUST,
THE JEAN WAKEFIELD DEAN GSTT
EXEMPTION TRUST, AND THE
THURSTON E. DEAN GSTT EXEMPTION TRUST

 
                                  On
Appeal from the 142nd District Court
                                                          Midland
County, Texas
                                                 Trial
Court Cause No. CV-46,341
 

 
                                            M
E M O R A N D U M    O P I N I O N
            David
Bradley Dean is the sole appellant in this appeal.  He has filed a motion to
dismiss the appeal pursuant to Tex. R. App.
P. 42.1(a)(1).  In the motion, appellant states that “[t]he parties,
including Patrick S. Duffy, Guardian ad Litem for all minor, incapacitated,
unborn and all unascertained beneficiaries, have now entered into a Settlement
Agreement.”  He further states that the terms of the settlement agreement
provide for him to dismiss his appeal and allow the final judgment of the trial
court to become “a final, non-appealable judgment.”  Therefore, in accordance
with appellant’s request, we dismiss the appeal. 
The
motion to dismiss is granted, and the appeal is dismissed. 
 
                                                                                                PER
CURIAM 
March 3, 2011
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.